         Case 8:20-cv-01066-VMC-CPT Document 50 Filed 03/16/21 Page 1 of 1 PageID 151




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

                                          CLERK'S MINUTES


 CASE NO.             8:20-cv-1066-VMC-CPT         DATE:             March 16, 2021
 HONORABLE CHRISTOPHER P. TUITE
 MICHAEL DIBENDETTO                                PLAINTIFF=S COUNSEL
                Plaintiff,                         Dion Cassata
 v.
                                                   DEFENSE COUNSEL
 PROWAY CONSTRUCTION GROUP, LLC ET AL              Robert Blanchfield,
              Defendant
 COURT REPORTER:            N/A                    DEPUTY CLERK:         Caleb Houston
 TIME: 4:18 to 5:14       TOTAL: 56 Min.           COURTROOM:        Zoom Video Conference

PROCEEDINGS:          SETTLEMENT CONFERENCE HELD (VIA ZOOM)

Counsel appears with their clients via zoom.

Court conducts settlement conference.

Case not settled.
